DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant appeal brief filed on 11/10/21.

In view of the appeal brief filed on December 5, 2008, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) File a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675                                                                                                                                                                                                        


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 requires the limitation “the second operating mode”. At the instant, 1) there is no antecedent of basis for the limitation; and 2) what is the first operating mode, since there has to be one in order to claim a “second” mode. A very broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,923,479 to Aiyama et al (Aiyama) in view of US Pat Application Publication No 20100315267 to Chung et al (Chung).

    PNG
    media_image1.png
    566
    1253
    media_image1.png
    Greyscale

Regarding claim 9, Aiyama discloses a latch system for vehicle doors that comprises a powered latch (not shown) including a powered actuator (3) that is configured to unlatch the powered latch; an interior unlatch input feature (5) that can be actuated by a user to provide a discrete input comprising an unlatch request; an unlock input feature (7) that can be actuated by a user to provide a discrete input comprising an unlock request; and a control system (4) in communication with the interior unlatch input feature and the unlock input feature.

Aiyama fails to discloses that the control system is configured to cause the powered latch to unlatch if a total of at least three discrete inputs in any combination are received from the interior unlatch input feature and/or the unlock input feature within a predefined time interval.

    PNG
    media_image2.png
    932
    1215
    media_image2.png
    Greyscale

Chung teaches that it is well known in the art to provide an input feature (102) and a controller (312), in communication with a powered latch (not shown), that requires a total of at least three discrete inputs in any combination from the input feature within a predefined time interval to operate the latch (fig 16).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the input feature described by Aiyama, programed so as to require a total of at least three discrete inputs in any combination from the input feature within a predefined time interval to operate the latch, as taught by Chung, in order to prevent unintentional operation of the latch or to provide a certain security to the system.

As to the fact that the predefined time interval is 5 secs (as claimed in claim 10), or the inputs is a total of 3 inputs (as claimed in claim 11), the combination is capable of being programed to any desired combination that works for the system.

Claims 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,923,479 to Aiyama et al (Aiyama) in view of US Pat Application Publication No 20100315267 to Chung et al (Chung) and further in view of US Pat No 5,808,555 to Bartel. 
Aiyama, as modified by Chung, fails to disclose that the control system comprises a body control module in communication with a latch controller. Aiyama discloses that each door comprises a latch controller (4).

    PNG
    media_image3.png
    722
    747
    media_image3.png
    Greyscale

Regarding claim 12, Bartel teaches that it is well known in the art to provide a control system that comprises a body control module (9) and a latch controller (11), mounted on a door, and that are operatively interconnected by a data network (10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the control system described by Aiyama, as modified by Chung, as one that has a body control system, as taught by Bartel, in order to provide a main control 

As to claim 13, Bartel teaches that the latch controller (11) is mounted on the vehicle door.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,923,479 to Aiyama et al (Aiyama) in view of US Pat Application Publication No 20100315267 to Chung et al (Chung), US Pat No 5,808,555 to Bartel and further in view of US Pat Application Publication No 20100007463 to Dingman et al (Dingman).
Aiyama, as modified by Chung and Bartel, fails to disclose that the control module is also in communication with a crash sensor.
Dingman teaches that it is well known in the art to provide a control module (42) in communication with a crash sensor in order to allow or limit the operation of a latch (paragraph 43).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the control module described by Aiyama, as modified by Chung and Bartel, in communication with a crash sensor, as taught by Dingman, in order to allow or limit the operation of the latch.

Allowable Subject Matter
Claims 1-8, 15, 17, 18 and 20 are allowed.


Response to Arguments
At the instant, the Office has decided to withdraw the previous 112 2nd paragraph rejections made in the last Office Action, since “somehow” the controller will detect speed.
However, a new prior art rejection has been made on the record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675